Citation Nr: 1739337	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for migraine headaches prior to January 21, 2016 and a rating in excess of 30 percent from that date.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1982 to October 1993.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2013 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In May 2015 the Board remanded the claim for an increased rating for migraine headaches for further development.  In April 2016, the RO issued a new rating decision granting a disability rating of 30 percent from January 21, 2016 for migraine headaches.  The RO completed the requested development and returned the claim to the Board.  In September 2016 the Board again remanded the claim for migraine headaches and added a claim for TDIU.  The RO has since completed the requested development and returned the claims to the Board for appellate review.  


FINDINGS OF FACT

1.  As of January 21, 2016, the Veteran's migraine headaches were characteristic of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  Prior to January 21, 2016 the Veteran's headaches were not characteristic of prostrating attacks and the headaches occurred intermittently.  

3.  The Veteran is not unemployable by reason of his service-connected disabilities; the evidence of record shows that the Veteran is able to secure and follow substantially gainful employment consistent with his work and educational background.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for migraine headaches prior to January 21, 2016 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

2.  The criteria for entitlement to a rating of 50 percent for migraine headaches from January 21, 2016 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.19, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a July 2011 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran received a letter in October 2016 in reference to the claim for TDIU accompanied by a VA Form 21-8940.  As mentioned in the supplemental statement of the case dated June 2017, the Veteran failed to submit a completed Form 21-8940 to VA.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions.  In response to the Board remands in May 2015 and September 2016, the Veteran has been provided with a thorough and comprehensive medical evaluation as to the level of impairment related to migraine headaches and his employability.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that there was substantial compliance with the May 2015 and September 2016 remands.  

II.  Migraine Headaches, Increased Rating 

Upon review of the medical evidence of record, the Board finds that a 50 percent disability rating for migraine headaches as of January 21, 2016 is warranted.  However, the Board finds that a compensable disability rating for migraine headaches prior to January 21, 2016 is not warranted.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is service-connected for migraine headaches.  An initial noncompensable disability rating is assigned effective May 23, 2011; a 30 percent rating was assigned with an effective date of January 21, 2016.  

The Veteran's service-connected migraine headaches are rated under Diagnostic Code 8100.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has the Court.  (Cf. Fenderson v. West, 12 Vet. App. 119 1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Veteran was afforded a VA examination for migraine headaches on January 21, 2016.  The associated report and additional opinions provided in January 2016 and January 2017 demonstrate that the Veteran's migraine headaches are characterized by very frequent prostrating and prolonged attacks of migraine headache pain.  The January 2016 opinion explained that the headaches are "totally incapacitating."  The January 2017 opinion noted that the headaches may impact the Veteran's ability to work due to his need to lie in a dark room during a migraine attack.  The opinion also noted that the associated symptoms such as nausea, sensitivity to light, sound, and changes in vision which, the doctor opined, at least as likely as not can cause economic hardship.  

In the opinion of the Board the language used to describe the Veteran's headaches as of January 21, 2016 more closely approximates the description of the 50 percent rating for migraine headaches, i.e. "very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability."  As such the Board finds that a 50 percent rating for the Veteran's migraine headaches is warranted from January 21, 2016.  

As for the period prior to January 21, 2016, upon review of the evidence the Board's opinion is that the currently assigned noncompensable rating is warranted.  

In the Veteran's service treatment records (STRs) and post-service medical records, there are few records pertaining to headaches; the headaches described therein do not appear to reach the level of severity as those described at the January 2016 VA examination.  The Veteran's STRs do not document a chronic recurring headache condition as would be evidenced by multiple notations in the medical records.  

In an August 2011 VA examination, the examiner noted that the Veteran reported his headaches occur on average two times per week and last about one hour.  The symptoms described include dull ache behind eyes, temples, and ears.  The Veteran reported he could go to work but took medicine such as Tylenol and reported no functional impairment from these headaches.  He reported the headaches would be a five on a scale of one to ten for pain.  The examiner diagnosed the Veteran with "tension headaches."  

In a private treatment record dated July 2012, a doctor reported that the Veteran suffered from headaches about 2 to 3 times per month and that each headache lasted several hours, which made it hard to work, to read, or to watch television.  The report described the headache symptoms as pain developing behind the Veteran's eyes, and temporal areas that would throb and become tight.  The Veteran treated these headaches with over the counter medication..  The doctor also referenced Diagnostic Code 9434 and recommended a 30 percent rating for the Veteran based on his headaches.  The Board notes that Diagnostic Code 9434 is for major depressive disorder, for which the Veteran is service-connected at 30 percent from August 6, 2012.  Even considering that the referenced DC was a typo, the headaches described in the report are not characteristically "prostrating;" the Veteran was able to treat them with over the counter medication.  There is no indication that the Veteran was rendered helpless or incapacitated when these headaches occurred.  

In the January 2015 Board hearing, the Veteran reported headaches occurring about 3 to 4 times per week in the prior year.  The Veteran also stated that he can go long periods without any headaches at all, including a period after service of 3 years without a headache.  

According to the January 2016 VA examination, the Veteran does not take regular medication for his headache condition.  

Thus, prior to January 21, 2016, the record before the Board establishes that the Veteran's headaches manifested in a dull ache behind eyes, temples, and ears, throbbing and tightness, and recurred multiple times a week intermittently; but, they were not prostrating.  To establish a compensable rating, it is not sufficient to demonstrate just the existence of a particular frequency of headaches; the severity of the attacks must be prostrating, which is not shown by evidence of record to warrant, at a minimum, a 10 percent rating prior to January 21, 2016.  38 C.F.R. § 4.124a, DC 8100.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a compensable evaluation rating for the Veteran's headache condition prior to January 21, 2016, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board has considered entitlement to an evaluation in excess of 50 percent for the period starting January 21, 2016, but notes that a rating higher than 50 percent is not supported by regulation.  As the maximum scheduler evaluation under the rating code for migraine headaches is in now effect as of January 21, 2016, no additional discussion is necessary.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 50 percent for headaches.  

	Other Considerations 

The Board also finds that the Veteran's service-connected disability does not warrant referral for extra-schedular consideration.  In an exceptional case where a schedular rating is found to be inadequate, there must be consideration of whether an extra-schedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third and final step is to refer the case to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected headache disability.  The Board acknowledges that the Veteran now receives the maximum rating under Diagnostic Code 8100 for his headache disability.  That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadaptability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and also explicitly considers interference with employment.  The Veteran's statements, while reflective of serious headache symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that his symptoms are so unusual that the highest evaluation is insufficient here.  

Thus, his symptoms associated with this disability do not denote an exceptional or unusual disability picture.  That is to say, the symptoms are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  Again, 38 C.F.R. § 4.1, generally, contemplates that the degrees of disability specified in the Rating Schedule are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Also the evaluation and treatment he has received for his headaches has not been on a frequent inpatient basis.  Hence, the Board is not obligated to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  

III.  TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

Service connection has been granted for migraine headaches at 50 percent from January 21, 2016, noncompensable prior to that date; major depressive disorder, rated as 30 percent from August 6, 2012; residuals of left shoulder strain with bursitis at 10 percent from July 28, 2003, and 20 percent from May 23, 2011; tinnitus at 10 percent from March 5, 2004; chronic right ankle sprain at 10 percent from May 23, 2011; gastroesophogeal reflux disease at 10 percent from May 23, 2011; pseudofolliculitis barbae at 30 percent from July 28, 2003, 60 percent from December 28, 2010, and 10 percent from May 13, 2014.  The Veteran's combined disability rating is 80 percent as of January 21, 2016 considering the increase rating to 50 percent for migraine headaches.  As such, the Veteran meets the schedular criteria for consideration of an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a).  

Upon careful and sympathetic review, the Board concludes that the Veteran is not unemployable due to service-connected disabilities.  Most pertinent to this conclusion is, at least from the information gleaned from the evidence of record, the fact that he is currently and successfully working.  

At the Board hearing in January 2015, the Veteran mentioned that he was employed at a desk job but he had difficulty climbing the stairs and instead took the elevator as needed.  At the same hearing the Veteran also described a time after active service when he worked on airplanes as a civilian for the Air Force, which relates to his military occupation listed on his Form DD-214 as an "aerospace propulsion specialist, jet engines."  The Veteran also reported that the migraine headaches are intermittent over long periods of time, stating that he went 3 years without a migraine headache at one point.  

In October 2016 the RO, per the Board remand of September 2016, mailed the Veteran a VA Form 21-8940, the formal application for TDIU.  The Veteran did not return the form.  The other evidence of record gives little insight as to the Veteran's current employability.  Although the VA examiner in the opinion dated January 2017 explains that the Veteran's migraine headaches could cause employment impairment due to their frequency and level of incapacitation, the record does not reflect that the Veteran is unemployable due to his disabilities.  He appears to be working.  

In this case, the Veteran has not reported his annual income, and indeed, has not contended that he lives in poverty.  The issue of TDIU was added to the Veteran's claim as raised by the record in the Board remand of September 2016 in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

It appears that the Veteran was able to obtain regular employment, and the preponderance of the evidence does not otherwise indicate that he was unemployable due to service-connected disabilities during the claims period.  Accordingly the benefit-of-the-doubt rule is therefore inapplicable and the claim for TDIU must be denied.  


ORDER

Entitlement to a compensable rating for migraine headaches prior to January 21, 2016 is denied.  

Entitlement to a rating of 50 percent for migraine headaches from January 21, 2016 is granted.  

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


